Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-18-00614-CV

                          Dennis BUXTON and Son Chu Buxton,
                                     Appellants

                                             v.

        UNITED SERVICES AUTOMOBILE ASSOCIATION and Reed Whiting,
                              Appellees

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-CI-20679
                        Honorable Rosie Alvarado, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, the motion to dismiss filed by
appellants Dennis Buxton and Son Chu Buxton is GRANTED and this appeal is DISMISSED.

       We order that appellees United Services Automobile Association and Reed Whiting
recover their costs of this appeal, if any, from appellants.

       SIGNED August 26, 2020.


                                              _____________________________
                                              Beth Watkins, Justice